 


109 HR 1555 IH: Insular Areas Tax Credit Act
U.S. House of Representatives
2005-04-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1555 
IN THE HOUSE OF REPRESENTATIVES 
 
April 12, 2005 
Ms. Bordallo (for herself and Mrs. Christensen) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to provide for the cover over of the refundable portion of the earned income and child tax credits to Guam and the Virgin Islands. 
 
 
1.Short titleThis Act may be cited as the Insular Areas Tax Credit Act. 
2.Cover over of refundable portion of earned income and child tax credits to Guam and the Virgin Islands 
(a)In generalSection 7654 of the Internal Revenue Code of 1986 (relating to coordination of United States and certain possession individual income taxes) is amended by redesignating subsection (e) as subsection (f) and by inserting after subsection (d) the following new subsection: 
 
(e)Refundable portion of earned income and child tax credits 
(1)In generalIn addition to the amounts determined under the preceding provisions of this section, with respect to calendar year 2006 and each calendar year thereafter, the United States shall pay an estimate of the applicable refundable tax credit amount to Guam and the Virgin Islands during the first 31/2 months of such calendar year. 
(2)Adjustments; supplemental paymentsProper adjustments shall be made in amounts transferred under this subsection to the extent that prior estimates of the applicable refundable tax credit amount are in excess of or less than such amount. In the case of an estimate which is less than the applicable refundable tax credit amount, the Secretary may make supplemental payments which, in the aggregate, do not exceed the difference between such estimate and the applicable refundable tax credit amount. Any adjustment under this paragraph shall take into account any such supplemental payment.  
(3)Applicable refundable tax credit amountFor purposes of this subsection, the term applicable refundable tax credit amount means, with respect to Guam or the Virgin Islands for any calendar year, the excess of— 
(A)the aggregate refunds paid by Guam or the Virgin Islands, as the case may be, to individuals with respect to taxable years ending in or with the preceding calendar year, over 
(B)the aggregate refunds which (as determined by the Secretary) would have been so paid if section 24(d) did not apply and the credit allowed under section 32 was not refundable.. 
(b)Effective dateThe amendments made by this section shall take effect on the date of the enactment of this Act. 
 
